Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3-11, and 13-14 are allowed.  All rejections are withdrawn.  The amendments dated 10-20-21 are entered in full.  The afcp 2.0 pilot program request is also entered.  The applicant has taken the allowable subject matter but has not added all of the dependent claim. 
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method for monitoring and estimating: 
parameters relating to 
the flight of an aircraft (AC); 
statuses of sensors (Cl, C2, ..., CN), the statuses being representative of an operation of said sensors (Cl, C2,..., CN); and 
a status of a parameter (PI) corresponding to 
a current weight of the aircraft (AC), 
the status being representative of the validity of said parameter, the method comprising:
an initialization step (El), implemented by an initialization module-(3), including initializing the 
statuses of sensors (Cl, C2,..., CN) configured to determine flight parameters of the aircraft (AC) and the 
status of the parameter (PI) corresponding to the current weight of the aircraft (AC) and 
initializing parameters used in -an implementation of a monitoring and estimation device-
 the method further comprising the following steps, implemented iteratively:
an estimation step (E2), implemented by 
an estimation module-(4), including determining an estimation of the-values of the parameters relating to 
the flight of the aircraft (AC) and an estimation of an error of said weight, from:
measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
parameters relating to the flight initialized in the initialization step (El) or 
estimated on the preceding iteration of the estimation step (E2); and
statuses associated with each of said sensors (Cl, C2,..., CN), 
the estimation step (E2) further comprising 
generating residues (r;) which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms ;
a first transmission step (E3), implemented by a first transmission module-^, including:
transmitting to a user device and to a detection module-(§) a signal representative of the estimation of the values of the parameters relating to the flight of the aircraft (AC) and of the estimation of the error of the current weight parameter, determined in the estimation step (E2),
sending to said detection module-(5) a signal representative of the residues generated in the estimation step (E2);
a detection step (E4), implemented by a detection module, including determining the different statuses associated with each of said sensors (Cl, C2,..., CN) and with the parameter (PI) corresponding to the current weight of the aircraft (AC), from:
the estimation of the values of the residues (r;) determined in the estimation step (E2); the estimation of the values of the parameters relating to the flight of the aircraft (AC) determined in the estimation step (E2);
the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
the estimation of the error of the current weight parameter (PI) determined in the estimation step (E2); and
the statuses determined on the preceding iteration of the detection step (E4) or initialized in the initialization step (El): and
a second transmission step (E5), implemented by a second transmission module-(8),
 including transmitting to the user device and, on the next iteration, to the estimation module
 the different statuses associated with each of said sensors (Cl, C2,..., CN) and the status associated with said parameter (PI) corresponding to the current weight wherein the estimation step (E2) comprises the following substeps: an adaptation substep (E21), implemented by an adaptation submodule, including determining a variance and/or a validity Boolean associated with each of the measurements of the parameters relating to the flight supplied by the sensors (C1, C2,..., CN) and of the setting parameters associated with the estimation algorithm used in an estimation substep (E22), from: said measurements of the parameters relating to the flight, and the statuses associated with each of said sensors (C1, C2,..., CN); the adaptation substep (E21) further comprising correcting the current weight from a weight error estimated on the preceding iteration or initialized in the initialization step (E1), and from a status associated with the parameter (P1) corresponding to the weight; an estimation substep (E22), implemented by an estimation submodule, including determining the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: the measurements of the parameters relating to the flight supplied by said sensors (C1, C2,..., CN); the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (E1); and 
    PNG
    media_image1.png
    837
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    698
    media_image2.png
    Greyscale
”
	Dupont discloses a pitch angle being detected and a velocity vector being determined and a true air speed being determined.  Dupont also discloses that a reliability of the sensors are determined.  Dupont discloses that an angle of incidence and a pitch angle is 
	Measurements of the parameters relating to the flight and made and an error is determined. See paragraph 172-198 and 93-105, 236 and 309. 
	Dupont is silent as to the claimed innovation terms and determining a residue (ri) as claimed. 
 	Dupont is silent as to “[a]  method for monitoring and estimating: 
parameters relating to 
the flight of an aircraft (AC); 
statuses of sensors (Cl, C2, ..., CN), the statuses being representative of an operation of said sensors (Cl, C2,..., CN); and 
a status of a parameter (PI) corresponding to 
a current weight of the aircraft (AC), 
the status being representative of the validity of said parameter, the method comprising:
an initialization step (El), implemented by an initialization module-(3), including initializing the 
statuses of sensors (Cl, C2,..., CN) configured to determine flight parameters of the aircraft (AC) and the 
status of the parameter (PI) corresponding to the current weight of the aircraft (AC) and 
initializing parameters used in -an implementation of a monitoring and estimation device-
 the method further comprising the following steps, implemented iteratively:
an estimation step (E2), implemented by 
an estimation module-(4), including determining an estimation of the-values of the parameters relating to 
the flight of the aircraft (AC) and an estimation of an error of said weight, from:
measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
parameters relating to the flight initialized in the initialization step (El) or 
estimated on the preceding iteration of the estimation step (E2); and
statuses associated with each of said sensors (Cl, C2,..., CN), 
the estimation step (E2) further comprising 
generating residues (r;) which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms ;
a first transmission step (E3), implemented by a first transmission module-^, including:
transmitting to a user device and to a detection module-(§) a signal representative of the estimation of the values of the parameters relating to the flight of the aircraft (AC) and of the estimation of the error of the current weight parameter, determined in the estimation step (E2),
sending to said detection module-(5) a signal representative of the residues generated in the estimation step (E2);
a detection step (E4), implemented by a detection module, including determining the different statuses associated with each of said sensors (Cl, C2,..., CN) and with the parameter (PI) corresponding to the current weight of the aircraft (AC), from:
the estimation of the values of the residues (r;) determined in the estimation step (E2); the estimation of the values of the parameters relating to the flight of the aircraft (AC) determined in the estimation step (E2);
the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
the estimation of the error of the current weight parameter (PI) determined in the estimation step (E2); and
the statuses determined on the preceding iteration of the detection step (E4) or initialized in the initialization step (El): and
a second transmission step (E5), implemented by a second transmission module-(8),
 including transmitting to the user device and, on the next iteration, to the estimation module
 the different statuses associated with each of said sensors (Cl, C2,..., CN) and the status associated with said parameter (PI) corresponding to the current weight wherein the estimation step (E2) comprises the following substeps: an adaptation substep (E21), implemented by an adaptation submodule, including determining a variance and/or a validity Boolean associated with each of the measurements of the parameters relating to the flight supplied by the sensors (C1, C2,..., CN) and of the setting parameters associated with the estimation algorithm used in an estimation substep (E22), from: said measurements of the parameters relating to the flight, and the statuses associated with each of said sensors (C1, C2,..., CN); the adaptation substep (E21) further comprising correcting the current weight from a weight error estimated on the preceding iteration or initialized in the initialization step (E1), and from a status associated with the parameter (P1) corresponding to the weight; an estimation substep (E22), implemented by an estimation submodule, including determining the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: the measurements of the parameters relating to the flight supplied by said sensors (C1, C2,..., CN); the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (E1); and 
    PNG
    media_image1.png
    837
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    698
    media_image2.png
    Greyscale
”
”.


	Hales teaches a remote computing device can obtain flight parameters associated with a flight to a remote subscriber. The remote subscriber can monitor one or more parameters of the flight on a user interface or a second subscriber user interface. Aircraft performance and accurate predictions can be provided and corrected and tracked via a subscriber. This provides improved productivity and improved remote management of the flight. See col. 31, lines 1 -40 and col. 42-44 of Hale.
	Hale is silent as to the innovation terms and the claimed residue (r1). 
	Hale is silent as to “[a]  method for monitoring and estimating: 
parameters relating to 
the flight of an aircraft (AC); 
statuses of sensors (Cl, C2, ..., CN), the statuses being representative of an operation of said sensors (Cl, C2,..., CN); and 
a status of a parameter (PI) corresponding to 
a current weight of the aircraft (AC), 
the status being representative of the validity of said parameter, the method comprising:
an initialization step (El), implemented by an initialization module-(3), including initializing the 
statuses of sensors (Cl, C2,..., CN) configured to determine flight parameters of the aircraft (AC) and the 
status of the parameter (PI) corresponding to the current weight of the aircraft (AC) and 
initializing parameters used in -an implementation of a monitoring and estimation device-
 the method further comprising the following steps, implemented iteratively:
an estimation step (E2), implemented by 
an estimation module-(4), including determining an estimation of the-values of the parameters relating to 
the flight of the aircraft (AC) and an estimation of an error of said weight, from:
measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
parameters relating to the flight initialized in the initialization step (El) or 
estimated on the preceding iteration of the estimation step (E2); and
statuses associated with each of said sensors (Cl, C2,..., CN), 
the estimation step (E2) further comprising 
generating residues (r;) which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms ;
a first transmission step (E3), implemented by a first transmission module-^, including:
transmitting to a user device and to a detection module-(§) a signal representative of the estimation of the values of the parameters relating to the flight of the aircraft (AC) and of the estimation of the error of the current weight parameter, determined in the estimation step (E2),
sending to said detection module-(5) a signal representative of the residues generated in the estimation step (E2);
a detection step (E4), implemented by a detection module, including determining the different statuses associated with each of said sensors (Cl, C2,..., CN) and with the parameter (PI) corresponding to the current weight of the aircraft (AC), from:
the estimation of the values of the residues (r;) determined in the estimation step (E2); the estimation of the values of the parameters relating to the flight of the aircraft (AC) determined in the estimation step (E2);
the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,...,CN);
the estimation of the error of the current weight parameter (PI) determined in the estimation step (E2); and
the statuses determined on the preceding iteration of the detection step (E4) or initialized in the initialization step (El): and
a second transmission step (E5), implemented by a second transmission module-(8),
 including transmitting to the user device and, on the next iteration, to the estimation module
 the different statuses associated with each of said sensors (Cl, C2,..., CN) and the status associated with said parameter (PI) corresponding to the current weight wherein the estimation step (E2) comprises the following substeps: an adaptation substep (E21), implemented by an adaptation submodule, including determining a variance and/or a validity Boolean associated with each of the measurements of the parameters relating to the flight supplied by the sensors (C1, C2,..., CN) and of the setting parameters associated with the estimation algorithm used in an estimation substep (E22), from: said measurements of the parameters relating to the flight, and the statuses associated with each of said sensors (C1, C2,..., CN); the adaptation substep (E21) further comprising correcting the current weight from a weight error estimated on the preceding iteration or initialized in the initialization step (E1), and from a status associated with the parameter (P1) corresponding to the weight; an estimation substep (E22), implemented by an estimation submodule, including determining the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: the measurements of the parameters relating to the flight supplied by said sensors (C1, C2,..., CN); the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (E1); and 
    PNG
    media_image1.png
    837
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    698
    media_image2.png
    Greyscale
”.

	NPL, Zhou, Incremental Model Based Online Dual Heuristic Programming for Non-Linear Adaptive control (https://reader.elsevier.com/reader/sd/pii/S096706611730285X?token=7067531EE3B5929013428AC8820D2C678476CB0FC0BF385B0B59BB1AB197D93B88519ADBAB76364E76296DB2F15C7717&originRegion=us-east-1&originCreation=20210713212205) discloses using 

    PNG
    media_image3.png
    837
    775
    media_image3.png
    Greyscale

However, this was published in 2018 and is not prior art to the above case. 

wherein the estimation step (E2) comprises the following substeps: an adaptation substep (E21), implemented by an adaptation submodule, including determining a variance and/or a validity Boolean associated with each of the measurements of the parameters relating to the flight supplied by the sensors (C1, C2,..., CN) and of the setting parameters associated with the estimation algorithm used in an estimation substep (E22), from: said measurements of the parameters relating to the flight, and the statuses associated with each of said sensors (C1, C2,..., CN); the adaptation substep (E21) further comprising correcting the current weight from a weight error estimated on the preceding iteration or initialized in the initialization step (E1), and from a status associated with the parameter (P1) corresponding to the weight; an estimation substep (E22), implemented by an estimation submodule, including determining the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: the measurements of the parameters relating to the flight supplied by said sensors (C1, C2,..., CN); the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (E1); and 
    PNG
    media_image1.png
    837
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    698
    media_image2.png
    Greyscale
”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668